Case 3:18-cv-08004,GMSrndZiB) nao COA ARE tes Filed jah FIRB ‘Paget 1 of PE D

     

AL ANDIOR LOCAL RULES Ar [| RECEIVED “COPY
ner \$ To FEDERAL A TO RE. cet BY eal (1) —
navenence CI VULR— A | DEC 17 2018

| CLERK US DISTRICT COUR)
| DISTRICT OA YLONA.

» the Unitich Staten, 0édosch Cou df ST Kage

 

To Lrhem it May COTELMN , ~ ey-18-8004-PCT-GMS-JZB

DL woe rae il
Varner fre me dadswn sali tlegehead
A pwrafor & “No ited fond

Suncor bom,
oe Liye
(j/- Ig- Emily MA dele
OGooy - PCT A bran fo

- GMS (528)
Mihaylo v. Resse Ideals
Case 3:18-cv-08004-GMS--JZB Document14 Filed 12/17/18 Page 2 of 2

WELLS

FARGO

 

Acknowledgment by Individual
State of County of

_ AWAZONA _ Uauorecu
\\"

_\\_ day of Decemeenr 20 AB. before me, _ AMANO 2e icf va)

Name of Notary Public

On this

 

the undersigned Notary Public, personally appeared

Emi ly Wiiconlo

Name of Signer(s)

© Proved to me on the oath of

 

© Personally known to me

\oProved to me on the basis of satisfactory evidence 42 SEdE mi) DOW TALS No Exp

(Description of ID)
to be the person(s) whose name(s) is/are subscribed to the within instrument, and acknowledged that he/she/they executed it.

WITNESS my hand and official seal.

Amanda Zeldin Aman Le fe lobe
Notary Public (Signature of Notary Publi

‘ Yavapal County, Arizona
J My Comm. Expires 03-19-2022 ae 03-\19 3032.

My commission expires

 

 

 

 

 

 

 

 

 

 

 

Notary Seal

Optional: A thumbprint is
only needed if state statutes
require a thumbprint.

Right Thumbprint
of Signer

For Bank Purposes Only
Description of Attached Document

op crane ae”

Type or Title of Document

Crievance LebeC.

 

 

Document Date Number of Pages
LV2ho hie _ \ prae
Signer(s) Other Than Named Above JY

| WA

 

FTI

DSG5350 (Rev 02 - 05/17) FOO 1 -00000DSG5350- Ol

 
